Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amendment filed 5/13/2022 is acknowledged.  Claims 14 and 15 have been amended.  Claims 21-26 have been added.  Claim 16 has been canceled.  Claims 1-13 and 17-20 have been withdrawn as being drawn to a non-elected invention.  All of the amendment and arguments have been thoroughly reviewed and considered.  Applicants amendment and arguments were found persuasive to obviate the rejections of the prior Office action.   
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with S. Anna Sargsyan on July 6, 2022.
The application has been amended as follows: 
(a)	The non-elected claims 1-13 and 17-20 have been canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment and arguments were found persuasive to obviate the rejections of the prior Office action.  No prior art was found teaching or suggesting a polynucleotide or kit having a stem-loop form and comprising a 3’ terminal random multimer segment, a stem portion, and a loop portion, wherein the stem portion comprises one or more 5-methyl-isoC-isoG base-pairs and a restriction enzyme recognition site.  Patentability is based on the combination of features recited in the claims.  Accordingly the instant invention is deemed novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637